DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The Examiner has carefully and fully considered applicant’s argument filed on 11/29/2021 and has determined that applicant’s argument is persuasive. Thus, the rejection as set forth in the Office action dated 9/7/2021 has been withdrawn.


                                                  Allowable Subject Matter
3.	Claims 1-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Producing an active short circuit condition in an electric motor of a hybrid electric vehicle for determining an electric motor speed threshold, wherein the electric motor speed threshold is continuously variable; comparing a monitored speed of the electric motor to the electric motor speed threshold including remaining claim limitations. 
As per independent claims 7 and 15: It is the same reason as claim 1.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,929,578 to Atarashi discloses a motor speed control system.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846